                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 AURORA TORRES-CRUZ,
     Plaintiff,

        v.                                                    No. 3:17-cv-01548 (JAM)

 COMMISSIONER OF SOCIAL SECURITY,
     Defendant.


  RULING ON CROSS MOTIONS TO REMAND AND AFFIRM DECISION OF THE
                COMMISSIONER OF SOCIAL SECURITY

       Plaintiff Aurora Torres-Cruz asserts that she is disabled and unable to work due to several

conditions. She filed this action pursuant to 42 U.S.C. § 405(g) seeking review of a final decision

of defendant Commissioner of Social Security, who denied plaintiff’s application for social

security disability insurance benefits. Plaintiff has filed a motion to reverse or remand the

decision of the Commissioner (Doc. #17), and defendant has filed a motion to affirm the decision

of the Commissioner (Doc. #24). For the reasons set forth below, I will grant the motion to

remand and deny the motion to affirm the decision of the Commissioner.

                                          BACKGROUND

       The Court refers to the transcripts provided by the Commissioner. See Doc. #13-1

through Doc. #13-15. Plaintiff filed an application for social security disability income on

October 20, 2014, alleging a disability beginning on November 27, 2013. Plaintiff’s claim was

initially denied on February 4, 2015, and denied again upon reconsideration on April 30, 2015.

She then filed a written request for a hearing on May 11, 2015.

       Plaintiff appeared and testified at a hearing before Administrative Law Judge

(ALJ) Catherine Ma on May 4, 2016. Plaintiff was assisted by a Spanish interpreter, but she was



                                                  1
not represented by counsel. On June 28, 2016, the ALJ issued a decision concluding that plaintiff

was not disabled within the meaning of the Social Security Act. See Doc. #13-3 at 31–44. The

Appeals Council affirmed the decision of the ALJ on July 25, 2017. Id. at 2. Plaintiff then filed

this federal action on September 14, 2017.

       To qualify as disabled, a claimant must show that she is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for a continuous period of not less

than 12 months,” and “the impairment must be ‘of such severity that [the claimant] is not only

unable to do his previous work but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national

economy.’” Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 45 (2d Cir. 2015) (quoting

42 U.S.C. §§ 423(d)(1)(A), (d)(2)(A)). “[W]ork exists in the national economy when it exists in

significant numbers either in the region where [a claimant] live[s] or in several other regions of

the country,” and “when there is a significant number of jobs (in one or more occupations)

having requirements which [a claimant] [is] able to meet with his physical or mental abilities and

vocational qualifications.” 20 C.F.R. § 416.966(a)–(b); see also Kennedy v. Astrue, 343 F. App’x

719, 722 (2d Cir. 2009).

       To evaluate a claimant’s disability, and to determine whether she qualifies for benefits,

the agency engages in the following five-step process:

       First, the Commissioner considers whether the claimant is currently engaged in
       substantial gainful activity. Where the claimant is not, the Commissioner next considers
       whether the claimant has a “severe impairment” that significantly limits her physical or
       mental ability to do basic work activities. If the claimant suffers such an impairment, the
       third inquiry is whether, based solely on medical evidence, the claimant has an
       impairment that is listed [in the so-called “Listings”] in 20 C.F.R. pt. 404, subpt. P,
       app. 1. If the claimant has a listed impairment, the Commissioner will consider the
       claimant disabled without considering vocational factors such as age, education, and

                                                 2
       work experience; the Commissioner presumes that a claimant who is afflicted with a
       listed impairment is unable to perform substantial gainful activity. Assuming the claimant
       does not have a listed impairment, the fourth inquiry is whether, despite the claimant’s
       severe impairment, she has the residual functional capacity to perform her past work.
       Finally, if the claimant is unable to perform her past work, the burden then shifts to the
       Commissioner to determine whether there is other work which the claimant could
       perform.

Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122–23 (2d Cir. 2012) (alteration in original)

(citation omitted); see also 20 C.F.R. § 416.920(a)(4)(i)–(v). In applying this framework, an ALJ

may find a claimant to be disabled or not disabled at a particular step and may make a decision

without proceeding to the next step. See 20 C.F.R. § 416.920(a)(4). The claimant bears the

burden of proving the case at Steps One through Four; at Step Five, the burden shifts to the

Commissioner to demonstrate that there is other work that the claimant can perform. See

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

       The ALJ concluded that plaintiff was not disabled within the meaning of the Social

Security Act. At Step One, the ALJ determined that plaintiff meets the insured status

requirements of the Social Security Act through December 31, 2018. Doc. #13-3 at 33. Plaintiff

had not engaged in substantial gainful activity since November 27, 2013, the date of the alleged

onset of her disability. Ibid. At Step Two, the ALJ found that plaintiff suffered from the

following severe impairments: “degenerative disk disease, degenerative joint disease, and

obesity.” Ibid. The ALJ concluded that plaintiff’s medically determinable impairments of

hypertension and depression were non-severe. Id. at 34.

       At Step Three, the ALJ determined that plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 36.




                                                 3
           At Step Four, the ALJ found that, through the date of last insured, plaintiff “had the

residual functional capacity to perform light work as defined in 20 CFR 404.1567(b) and

416.967(b) except she can only frequently1 climb ramps and stairs. She can never climb ladders,

ropes, and scaffolds. She can frequently kneel and crouch. She can occasionally crawl. She can

perform frequent bilateral handling. She can occasional use foot controls bilaterally.” Id. at 37.

           As to plaintiff’s credibility, the ALJ concluded that plaintiff’s “statements concerning the

intensity, persistence and limiting effects of [her] symptoms are not entirely consistent with the

medical evidence and other evidence in the record.” Id. at 38.

           The ALJ also concluded at Step Four that plaintiff was capable of performing her past

relevant work as a cleaner and production worker. Id. at 42.

           At Step Five, after considering plaintiff’s age, education, work experience, and RFC, the

ALJ concluded that, through the date of the decision, there were jobs that plaintiff could perform

that existed in significant numbers in the national economy. Id. at 42–43. In reaching this

conclusion, the ALJ relied on the testimony of a vocational expert. The ALJ ultimately held that

plaintiff was not disabled within the meaning of the Social Security Act. Id. at 43.

           The Appeals Council affirmed the decision of the ALJ on July 25, 2017. Id. at 2. Plaintiff

then filed this action on September 14, 2017.

                                                     DISCUSSION

           Plaintiff alleges that the ALJ erred in formulating the residual functional capacity because

she failed to properly consider plaintiff’s use of a cane to ambulate. Under agency regulations,

the ALJ must consider whether a claimant uses a “medically required hand-held assistive

device.” SSR 96-9p, 1996 WL 362208 (July 2, 1996). A cane need not be prescribed in order for



1
    This appears to be a typo; I assume the ALJ intended to write “infrequently.”

                                                            4
it to be deemed medically necessary under SSR 96-9p. See Staples v. Astrue, 329 F. App’x 189,

191 (10th Cir. 2009). A finding that a hand-held assistive device is medically required must be

supported by medical documentation establishing the need for such a device. See SSR 96-9P,

1996 WL 362208. The burden to show that the device is medically required is on the plaintiff.

Allen v. Comm’r of Soc. Sec., 2016 WL 996381, at *8, report and recommendation adopted sub

nom. Allen v. Colvin, 2016 WL 1020858 (N.D.N.Y. 2016). A doctor’s recorded observation that

a claimant used a cane does not suffice. See Hoke v. Colvin, 2015 WL 3901807, at *14

(N.D.N.Y. 2015).

       The ALJ noted in the ruling that “the claimant is not prescribed an ambulatory device, but

began using a cane in 2014.” Doc. #13-3 at 38. But the ALJ did not proceed to evaluate whether

plaintiff’s non-prescribed medical cane was medically necessary. In formulating the RFC, the

ALJ found that plaintiff could perform light work with some limitations, but did not appear to

include limitations based on plaintiff’s reliance on a cane. Nor did the ALJ inquire of the

vocational expert how plaintiff’s use of a cane would impact her ability to perform light work.

See Doc. #13-7 at 70–71.

       Plaintiff’s medical records are replete with references to her cane use, and they include

records indicating that her cane was medically necessary. In a medical record from late 2014,

plaintiff’s provider concluded that plaintiff had decreased right knee range of movement and

“decreased gait status with need for straight cane.” Doc. #13-12 at 72. Another record from

2014 indicates that that plaintiff “ambulates with a right straight cane” and had “[d]ecreased

candence” and an “antalgic pattern.” Doc. #13-12 at 60. That record shows that her provider set a

long term goal of ambulating short household distances of less than 50 feet without a cane, and

ambulating community distances of over 500 feet with a cane. Id. at 61. A 2015 record reflects



                                                 5
that plaintiff had “been using a cane to walk since she cannot bear weight on the joint.” Doc.

#13-13 at 108. Another record shows that plaintiff utilized a straight cane and had an antalgic

gait, and her provider set a long term goal for her to walk in the community without a cane for a

total of 20 minutes. Doc. #13-14 at 6.

         These records should have put the ALJ on notice that plaintiff’s use of a cane may have

been medically necessary. I conclude that the ALJ erred by failing to make this determination.

This is especially true in light of plaintiff’s pro se status at the hearing and the ALJ’s heightened

duty to develop the record in such a case. See Morris v. Berryhill, 721 F. App’x 25, 27 (2d Cir.

2018).

         The ALJ’s failure to consider whether plaintiff’s cane was medically necessary was not

harmless because use of a cane could substantially impact plaintiff’s ability to perform light or

sedentary work. “Light work” involves “a good deal of walking or standing,” or “sitting most of

the time with some pushing and pulling of arm or leg controls,” as well as “lifting [up to] 20

pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds.”

20 C.F.R. § 404.1567 and § 416.967. A claimant who requires a cane to balance or walk may be

unable to engage in the type of lifting, carrying, or manipulation of objects that is required for

light work. See Clyburn v. Berryhill, 2017 WL 6014452, at *4 (W.D.N.Y. 2017) (remanding

where ALJ concluded that claimant could perform “less than the full range of light work” and

noting that “[l]ight work also requires the use of arms and hands to grasp and hold and turn

objects,” and “[i]f Clyburn needs to use a cane, it means that at least one hand is not free to hold

other objects and perform the lifting and carrying requirements of light work, which are not

minimal”) (internal quotation marks omitted); Zidanich v. Colvin, 2016 WL 6275233, at *4

(W.D.N.Y. 2016) (same). Moreover, the regulations make clear that use of cane may



                                                  6
substantially impact a claimant’s ability to perform even sedentary work, depending on the

particular facts of the case. See SSR 96-9P, 1996 WL 362208 (“[T]he occupational base for an

individual who must use [an assistive] device for balance because of significant involvement of

both lower extremities . . . may be significantly eroded.”).

        In light of plaintiff’s medical records indicating that plaintiff’s use of a cane may have

been medically necessary, the ALJ should have evaluated whether plaintiff’s cane was necessary

and, if so, should have accounted for the cane in formulating the RFC. Because the ALJ failed to

do so, the RFC was not supported by substantial evidence. I will remand this case for the ALJ to

properly consider plaintiff’s use of a cane.

                                           CONCLUSION

        Plaintiff’s motion to remand the decision of the Commissioner (Doc. #17) is GRANTED.

Defendant’s motion to affirm the decision of the Commissioner (Doc. #24) is DENIED. This

case is remanded to the Commissioner for further proceedings consistent with this opinion. On

remand, the ALJ should also be sure to address the other concerns raised by plaintiff in her

briefing in this case.

        It is so ordered.

        Dated at New Haven this 3d day of January 2019.

                                                      /s/Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                  7
